UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-1966


ISIDORO RODRIGUEZ; IRENE RODRIGUEZ,

                 Petitioners - Appellants,

          v.

COMMISSIONER OF INTERNAL REVENUE SERVICE,

                 Respondent - Appellee.



               Appeal from the United States Tax Court.
                        (Tax Ct. No. 10691-09)


Submitted:   January 21, 2014                Decided: January 23, 2014


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Isidoro Rodriguez, Irene Rodriguez, Appellants Pro Se.   Robert
William Metzler, Teresa Thomas Milton, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Isidoro Rodriguez and Irene Rodriguez appeal the tax

court’s     order     upholding      the       Commissioner’s       assessment     of

additional taxes and penalty with respect to their 2006 federal

income tax liability.          We have reviewed the record and find no

reversible error.          Accordingly, we affirm for the reasons stated

by   the   tax    court.      Rodriguez        v.   Comm’r   of   Internal    Revenue

Serv., Tax Ct. No. 10691-09 (U.S. Tax Ct. Feb. 13, 2013).                           We

deny the Rodriguez’ motion to recuse the judges of this court as

well as their motion to vacate the judgment below.                        We dispense

with oral argument because the facts and legal contentions are

adequately       presented    in   the   materials      before     this    court   and

argument would not aid the decisional process.



                                                                             AFFIRMED




                                           2